DETAILED ACTION
The instant action is in response to application 3 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant specifically defines coupled in ¶34 of the application, but the definition is indefinite.  Applicant defines coupled as “in this description, the term “couple” or
“couples” may cover connections, communications, or signal paths that enable a functional relationship consistent with this description. For example, if device A generates a signal to control device B to perform an action: (a) in a first example, device A is coupled to device B; or
(b) in a second example, device A is coupled to device B through intervening component C if
intervening component C does not substantially alter the functional relationship between device
A and device B, such that device B is controlled by device A via the control signal generated by device C”
 First, the metes and bound of “substantially” is not clear, and substantially is generally regarded as an indefinite term of degree per MPEP 2173.05(b).  As a simple example, a resistive divider might not seem like it would substantially alter the control circuit, but there are a number of significant effects on the control circuit from the divider. In the case that large resistors are used, large ohmic values prevent sufficient current from going into the measurement which affects performance of the control circuit. On the opposite end, and small resistors would be inefficient because it would be sourcing current from the measurement directly to ground. Even in near-ideal cases, the heat generating resistor injects thermal noise into the control circuit in addition to changing gain and phase margins. In short, there is too much ambiguity in the metes and boundary of the claim language. As such, a 112(b) has been issued. For the purposes of examination, coupled will be assumed to mean “directly connected” since it is unclear what degree of interference is to be covered by the claims.
Claims 9 and 17 have a similar issue with claim 1 above. 
Claims 2-8, 10-16, 18-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Bari (US 2015/0280556).
As to claim 17,  A discloses  A system, comprising: a load (abstract, “load”); and a voltage regulator having an input voltage terminal (Vin) and an output voltage terminal, the output voltage terminal is coupled to the load, the voltage regulator includes a high side (HS) transistor (switch between Vin and L) coupled to a low side (LS) transistor  (Switch between L and GND) at a switching terminal (node L, HS switch, LS switch), the voltage regulator also includes a control circuit that is configured to: turn on the HS transistor for a constant on-time responsive to an amount of undershoot of an output voltage on the output voltage terminal being less than a threshold (title, constant on-time power converter); and extend the on-time of the HS transistor responsive to the amount of undershoot being greater than the threshold (See Fig. 6, the on-time is increased from its constant value during the undershoot transient) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Stoichita (US 2008/0088292).
As to claim 9,  Stoichita teaches a voltage regulator circuit, comprising: a high side (HS) transistor (Fig. 1, M1) having a control input; a low side (LS) transistor (Fig. 1, M2) having a control input, the LS transistor is coupled to the HS transistor at a switching terminal (SW); a comparator (126) having a first input (Vref), a second input (Vfb)and an output (Comp); a logic circuit (132, 134)  having a first (output 128) and second control (output 126) inputs and first and second outputs, the second input is coupled to the output of the comparator, the first output is coupled to the control input of the HS transistor (134 output to gate of M1) and the second output is coupled to the control input of the LS transistor (134 output to gate of M2) , the logic circuit is configured to turn on the HS transistor responsive to a signal edge on the output of the comparator (See Fig. 8, the on time control circuit is clearly fed to item 810); and a one-shot circuit having an input and an output, the input of the one-shot circuit is coupled to the output of the comparator (Note, that Stoichita teaches the on-time circuit as part of the logic circuit. It has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951)) , and the output of the one-shot circuit is coupled to the first control input of the logic circuit, the one-shot circuit is configured to generate a signal edge on its output at a time period after a signal edge on the output of the comparator, the time period defining an on-time for the logic circuit to maintain the HS transistor in an on state, and the one-shot circuit is configured to lengthen the on-time responsive to a width of a pulse on the output of the comparator exceeding a threshold value (See Figs. 9-10, which shows how the controller extends the on time when the top switch is on and the minimum off time has been met).
Claims 20 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Bari (US 2015/0280556) in view of Balakrishnan (US 6212079)
Bari teaches wherein the control circuit is configured to extend the on- time of the HS transistor.
Bari does not disclose charging a capacitor with a first current magnitude and charging the capacitorwith a second current magnitude, the second current magnitude being smaller than the first current magnitude..
Balakrishan teaches charging a capacitor with a first current magnitude and charging the capacitorwith a second current magnitude, the second current magnitude being smaller than the first current magnitude (Col. 7, lines 20-35 “the current source 351 from discharging capacitor 353. Since the current that discharges the capacitor 353 is 31 times smaller now that current source 351 deactivated, capacitor 353 discharges at a slower rate and remains charged for a longer amount of time. Consequently, the remaining on-time of TMIN 257 is increased by 31 times.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use capacitive timers that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 10-16, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, the prior art fails to disclose: “a switch having first and second switch terminals and a control input, the first switch terminal is coupled to the first resistor terminal, and the second switch terminal is coupled to the second resistor terminal; and a delay circuit having an input  and an output, the output of the delay circuit is coupled to the control input of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 10, the prior art fails to disclose: “wherein the one-shot circuit includes: a first resistor coupled to the switching terminal; a capacitor; a second resistor coupled between the first resistor and the capacitor, the second resistor having first and second resistor terminals; a switch having first and second switch terminals and a control input, the first switch terminal is coupled to the first resistor terminal, and the second switch terminal is coupled to the second resistor terminal; and a delay circuit having an input and an output, the input of the delay circuit is coupled to the output of the comparator, and the output of the delay circuit is coupled to the control input of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 15, the prior art fails to disclose "wherein the one-shot circuit comprises: a first transistor having a control input; a second transistor having a control input; a resistor coupled between the first and second transistors; and a capacitor coupled across the second transistor; wherein the control inputs of the first and second transistors are coupled together.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 17, the prior art fails to disclose "wherein the control circuit includes: a comparator having first and second inputs and an output; a first resistor coupled to the switching terminal; a second resistor coupled between the first resistor and the second input of the comparator, the second resistor having first and second resistor terminals; a capacitor coupled between the second resistor terminal and a ground; a switch having first and second switch terminals and a control input, the first switch terminal is coupled to the first resistor terminal, and the second switch terminal is coupled to the second resistor terminal; and a delay circuit having an input and an output, the output of the delay circuit is coupled to the control input of the switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0346400 teaches much of claim 1, but does not explicitly teach a switch having first and second switch terminals and a control input, the first switch terminal is coupled to the first resistor terminal, and the second switch terminal is coupled to the second resistor terminal; and a delay circuit having an input  and an output, the output of the delay circuit is coupled to the control input of the switch as required by teh independent claim.

Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839